                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

BRANDON MICHAEL DOUGLAS,                         )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )           No. 1:18-cv-154-NCC
                                                 )
BOB HOLDER, et al.,                              )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file.         Plaintiff Brandon Michael

Douglas commenced this civil action on June 22, 2018. He sought and was granted leave to

proceed informa pauperis. Upon initial review, the Court determined the complaint was subject

to dismissal because it failed to state a claim for relief against any of the named defendants. On

September 28, 2018, the Court entered an order fully explaining why the complaint was subject

to dismissal, and directing plaintiff to submit an amended complaint.        The Court cautioned

plaintiff that his failure to timely comply with the order would result in the dismissal of his case

without further notice. Plaintiffs response was due on October 29, 2018.

       To date, plaintiff has neither responded to the Court's order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, he was cautioned that his

case would be dismissed if he failed to timely comply, and he was given ample time to comply.

The Court will therefore dismiss this action, without prejudice, due to plaintiffs failure to

comply with the Court's September 28, 2018 order and his failure to prosecute his case. See Fed.

R. Civ. P. 4l(b); see also Linkv. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority of

a court to dismiss sua sponte for lack of prosecution is inherent power governed by the control
necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases); Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district

court has the power to dismiss an action for the plaintiffs failure to comply with any court

order).

          Accordingly,

          IT IS HEREBY ORDERED that this case 1s DISMISSED without prejudice.                   A

separate order of dismissal will be entered herewith.

          IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel (Docket No. 4)

is DENIED as moot.

          IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

          Dated this P'-aay of November, 2018.



                                             ~~./.-~
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
